DISMISS; and Opinion Filed October 25, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01061-CV

                        E-SPECTRUM ADVISORS LLC, Appellant
                                      V.
                       SHENANDOAH RESOURCES LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-10891

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       Seeking to appeal the trial court’s interlocutory order granting appellee’s special

exception and dismissing appellant’s claim for attorneys’ fees under section 38.001 of the civil

practice and remedies code, appellant has filed a petition for permissive interlocutory appeal.

We deny the petition and dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d) (West 2015); TEX. R. APP. P. 28.3, 42.3(a).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE
161061F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

E-SPECTRUM ADVISORS LLC, Appellant                 On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01061-CV        V.                       Trial Court Cause No. DC-15-10891.
                                                   Opinion delivered by Justice Lang-Miers.
SHENANDOAH RESOURCES LLC,                          Chief Justice Wright and Justice Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee SHENANDOAH RESOURCES LLC recover its costs of
this appeal from appellant E-SPECTRUM ADVISORS LLC.


Judgment entered this 25th day of October, 2016.




                                             –2–